DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of species of first antigen-binding site that binds NKG2D and comprises a VH at least 90% identical to SEQ ID NO:47 and a VL at least 90% identical to SEQ ID NO:48 (corresponding to antibody A49 (species ii), second antigen-binding site that binds HER2 (added by amendment 5/9/22), and checkpoint blocker which is an anti-PD-1 antibody, in the reply filed on 5/9/22 is acknowledged. The restriction requirement is made final.

Alternative Names
NKG2D is also commonly known as KLRK1 and CD314. 
CD16 is also commonly known as Fcγ, FcγRIII, FCGR3 and FCG3, sometimes with an added designation of “a” and “b”.
Variable heavy chain domain complementary determining regions 1, 2 or 3 may be designated as HCDR1 or CDRH1, -2 or -3.

Claim Interpretation
It is noted that for claim 46, there is no structural context for the amino acid sequence at least 90% identical to amino acids 234-332 of a human IgG1 antibody.  That is, said amino acid sequence does not have to be found within an antibody Fc domain, but instead can be part of the protein in any position without any required function.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The title should reflect the content of the protein.

Drawings
The drawings are objected to because on the Y-axis legend for Figs. 47A-48B, “IFN□+” should instead be “IFNγ+”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, 26, 31, 33-35, 37 and 39-49 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims of copending Applications as follows:
Application #		Title
*^16/473,330 MULTI-SPECIFIC BINDING PROTEINS THAT BIND NKG2D, CD16, AND A TUMOR-ASSOCIATED ANTIGEN FOR ACTIVATION OF NATURAL KILLER CELLS AND THERAPEUTIC USES THEREOF TO TREAT CANCER
*^16/483,330  	MULTI-SPECIFIC BINDING PROTEINS FOR ACTIVATION OF NATURAL KILLER CELLS AND THERAPEUTIC USES THEREOF TO TREAT CANCER
16/483,788	PROTEINS BINDING PSMA, NKG2D AND CD16  
16/484,936	PROTEINS BINDING BCMA, NKG2D AND CD16
^16/486,569	PROTEINS BINDING HER2, NKG2D AND CD16
16/486,570	PROTEINS BINDING CD123, NKG2D AND CD16
16/486,921	PROTEINS BINDING CD33, NKG2D AND CD16
16/488,395	MULTISPECIFIC BINDING PROTEINS TARGETING CEA
16/615,203	PROTEINS BINDING NKG2D, CD16 AND ROR1 OR ROR2
16/615,231	PROTEINS BINDING NKG2D, CD16 AND A TUMOR-ASSOCIATED ANTIGEN
*16/615,261	PROTEINS BINDING NKG2D, CD16 AND A TUMOR-ASSOCIATED ANTIGEN
16/635,079	PROTEINS BINDING NKG2D, CD16 AND FLT3
16/638,559	PROTEINS BINDING NKG2D, CD16, AND HLA-E
16/639,150	PROTEINS BINDING NKG2D, CD16 AND A TUMOR-ASSOCIATED ANTIGEN
16/644,585	PROTEINS BINDING NKG2D, CD16 AND A TUMOR-ASSOCIATED ANTIGEN
16/645,613	PROTEINS BINDING NKG2D, CD16, AND C-TYPE LECTIN-LIKE MOLECULE-1 (CLL-1) 
16/971,104	MULTI-SPECIFIC BINDING PROTEINS THAT BIND CD33, NKG2D, AND CD16, AND METHODS OF USE
17/045,016	PROTEINS BINDING NKG2D, CD16 AND AN ANTIGEN ASSOCIATED WITH TUMORS, MDSCS AND/OR TAMS
17/053,558	PROTEINS BINDING NKG2D, CD16 AND P-CADHERIN
17/055,792	PROTEIN BINDING NKG2D, CD16 AND A FIBROBLAST ACTIVATION PROTEIN
*^17/058,335	MULTI-SPECIFIC BINDING PROTEINS AND IMPROVEMENTS THEREON
17/095,238	MULTISPECIFIC BINDING PROTEINS TARGETING CAIX, ANO1, MESOTHELIN, TROP2, OR CLAUDIN-18.2
17/188,978	PROTEINS BINDING NKG2D, CD16, AND EGFR, CCR4, OR PD-L1
17/190,155	PROTEINS BINDING NKG2D, CD16 AND A TUMOR-ASSOCIATED ANTIGEN
*^17/265,876	MULTI-SPECIFIC BINDING PROTEINS THAT BIND HER2, NKG2D, AND CD16, AND METHODS OF USE
17/265,879	PROTEINS BINDING NKG2D, CD16 AND A TUMOR-ASSOCIATED ANTIGEN
17/266,349	MULTI-SPECIFIC BINDING PROTEINS THAT BIND BCMA, NKG2D AND CD16, AND METHODS OF USE
*17/266,966	PROTEINS BINDING NKG2D, CD16 AND A TUMOR-ASSOCIATED ANTIGEN
17/308,691	PROTEINS BINDING NKG2D, CD16 AND CLEC12A  
17/543,628     MULTI-SPECIFIC BINDING PROTEINS THAT BIND BCMA, NKG2D AND CD16, AND METHODS OF USE
17/736,031	MULTI-SPECIFIC BINDING PROTEINS THAT BIND CD33, NKG2D, AND CD16, AND METHODS OF USE

*Generic claims to protein comprising (a), (b) and (c) and/or method of treating cancer therewith.
^ Claims wherein the second antigen-binding site includes wherein the antigen is or may be HER2.

and in view of Muntasell et al. (Front. Immunol. 8:1544, doi: 10.3389/fimmu.2017.01544, Nov. 2017) and Merck (Company Statement, Retrieved online: <URL: https://www.merck.com/news/merck-announces-generic-name-for-mk-3475-mercks-investigational-anti-pd-1-antibody-pembrolizumab/> [retrieved on 07/08/2022], 30 May 2014), and for some of the above applications also Cho et al. (Canc. Res. 70(24):10121-10130, 2010, cited in the IDS filed 3/3/21).
While the elected second antigen-binding site is one that binds HER2, the instant claims are not limited to that as written. All above applications recite a protein and/or methods of treating cancer by administration of the protein, wherein the protein comprises (a) an first antigen-biding site that binds NKG2D, (b) a second antigen-binding site that binds generically a tumor-associated antigen (*) or a specific tumor associated antigen encompassed by the genus claims of the instant application (e.g., claims 1-2), and (c) an antibody Fc domain or a portion thereof sufficient to bind CD 16, or a third antigen-binding site that binds CD 16. For those applications wherein the claims are drawn to the protein, it would have been obvious to treat a cancer or enhance tumor cell death by exposure of the cancer/tumor cell and a natural killer (NK) cell to said protein in order to bring the cancer/tumor cell and NK cell into proximity to increase NK-mediated cell death of the cancer/tumor cell. For those copending applications which recite specific TAAs for (b) in one or more claims, the recited species of the copending claims render the instant generic invention (e.g., claim 1) obvious.  Those applications in the list designated with a “*” have at least one claim in which (b) recites binding to generically a TAA, and the applications with “^” have at least one claim in which the TAA for (b) may be HER2. 
It is noted that 16/486,569 and 17/265,876 (‘876) have claims specifically limited to wherein the protein comprises a first antigen-binding site binds NKG2D, the second that binds HER2, and an antibody Fc domain or portion that binds CD16 or a CD16 antigen-binding site, and ‘876 also has claims drawn to a method of treating cancer comprising administering the protein.
For those applications which do not claim a combination of said NKG2D- and tumor associated antigen-binding protein with a checkpoint blocker, which as elected in the instant application is an anti-PD-1 antibody, the inclusion of a checkpoint blocker which is an anti-PD-1 antibody would have been obvious in view of the teachings and suggestion of Muntasell et al. (Front. Immunol. 8:1544, doi: 10.3389/fimmu.2017.01544, Nov. 2017). Muntasell et al. teaches that direct and indirect evidence shows a significant contribution of NK cells to the clinical success of anti-HER2 mAb therapy in breast cancer treatment (p. 3, col. 2, last paragraph), and (p. 8, col. 2, third full paragraph) “Remarkably, combination of HER2-specific mAbs with blocking antibodies targeting the PD-1/PD-L1 showed greater efficacy in preclinical models (58, 62). These observations support the suitability of combining anti-Her2 mAbs with immunotherapy targeting the PD1/PD-L1 axis.”
Merck discloses that anti-PD-1 antibody MK-3475 has been assigned the generic name, pembrolizumab (first paragraph).  The antibody has been evaluated with more than 30 types of cancers as a monotherapy and in combination, with dozens of clinical trails anticipated (third paragraph).  It was granted FDA’s Breakthrough Therapy designation for advanced melanoma (fourth paragraph). Therefore, it would have been obvious wherein the anti-PD-1 antibody is pembrolizumab.


Even though the instant application’s elected species of (b) is the second antigen binding site wherein the TAA is HER2, instant independent claims 1 and 2 are currently generic with respect to the TAA antigen of (b).  Were (b) to be limited to HER as the TAA, the double patenting rejections would be removed for all copending applications except those designated with ^, which would have been obvious in view of Cho et al. (Canc. Res. 70(24):10121-10130, 2010, cited in the IDS filed 3/3/21).
Cho et al teaches that HER2 is overexpressed in 30% of breast cancers, and anti-HER2 antibody, trastuzumab, is in clinical use for treatment. However, “most breast cancers express low to moderate levels of HER2 (9) and are resistant to trastuzumab.” (p. 10121, paragraph bridging cols. 1-2)  NKG2D ligands activate the NKG2D receptor expressed on cells of both the adaptive and innate immune system, particularly on most NK cells, activated CD8+ T cells and macrophages. Overexpression of NKG2D ligands (NGK2D-Ls) on tumor cells causes NK cell activation and/or a potent costimulatory signal to CD8+ T cells, leading to an antitumor response in mouse tumor models. (p. 20121m col. 2, middle paragraph). “We have generated antibody fusion proteins directed against HER2, linked to sequences encoding an NKG2D-L, which can directly activate cytotoxic function in NK cells and also costimulate cytotoxic T cells. Our prototypic anti-HER2 IgG3-Rae-1β (aHER2-Rae-1β fusion protein targets tumors bearing HER2, binds to NKG2D receptors on NK cells, enhances NK lytic activity and evokes both an innate and adaptive immune response against HER2+ tumors. This approach holds promise for potentially increasing both host immune response and antitumor antibody efficacy in HER2+ breast cancer patients.” (p. 10122, col. 1, second full paragraph)  The anti-HER2 IgG3 antibody had an intact Fc domain (Abstract, second sentence), and was able to bind Fcγ receptor on cells (p. 10124 col. 2, first paragraph). It is reported that others have shown efficacy of NKG2D-L fusions targeting other antigens (p. 10129, paragraph bridging cols. 1-2). It is surmised that “NKG2D-L targeting to HER2 antigen may further augment responses, and could conceivably allow treatment of tumors expressing lower amounts (e.g., 1–2+) of HER2 target, or possibly of trastuzumab resistant tumors thereby broadening the spectrum of tumors susceptible to antibody-fusion treatment relative to trastuzumab... Development of humanized NKG2D-L fusions should allow further testing of this approach in man.” As a result, a protein having a first site that binds NKG2D and also a second site that binds HER2 and had an antibody Fc domain or third site that binds CD16 for the treatment of cancer would have been obvious, because of the expected enhanced cytotoxic activity of NK cells against HER2-expressing cancer cells as shown by Cho et al. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 is drawn to a method of treating cancer in a subject in need thereof comprising administering an NKG2D- and TAA-binding protein or formulation comprising the protein, in combination with a second therapeutic agent. However, because the treatment comprises (open language) administration of the first and second therapeutic agent, there may be other agents administered, and it is unclear if the protein is an active agent or merely present in trace amounts. Knowing whether the protein and second therapeutic agent are each, separately, critical to the treatment activity is necessary to the understanding of the breadth of the claims.  If the protein and/or second agent are active ingredients, they could be further described, for example, as being in an “effective amount”, which according to [0123] is the amount sufficient to effect beneficial or desired results.  The claim is indefinite because if one does not know for what use the first protein’s dose is, then one cannot know the metes and bounds of the dose range. Alternatively, if the protein and second therapeutic agent are the only agents administered, then they would necessarily be the active agents, in which case the word "comprising" could be replaced with "consisting of".
Claim 2 is also indefinite because the method comprises administering a protein or a formulation comprising the protein, however, there is no limitation in the claim to distinguish the protein from the formulation. Examples of formulations are provided in the specification, e.g., [0204], however, there is no limiting definition. Although a claim should be interpreted in light of the specification disclosure, it is generally considered improper to read limitations contained in the specification into the claims. See In re Prater, 415 F.2d 1393, 162 USPQ 541 (CCPA 1969) and In re Winkhaus, 527 F.2d 637, 188 USPQ 129 (CCPA 1975), which discuss the premise that one cannot rely on the specification to impart limitations to the claim that are not recited in the claim. See claim 47 as an example of how the protein can be distinguished from the formulation thereof.


Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 37, 39-42 and 49 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claims are drawn to a trispecific protein of claim 2, wherein the variable light chain (VL) is common to both the first (NKG2D) and second (HER2, as elected) antigen-binding domains (claim 37), the antigen-binding site is a single-domain antibody (claims 39-42, or the first antigen-binding site comprises a VH at least 90% identical to SEQ ID NO:47 and a VL at least 90% identical to SEQ I DNO:48 (claim 49).
Claim 37 is drawn to the trispecific protein of claim 1, wherein the variable light chain domain (VL) of the first antigen-binding site (NKG2D antigen) has an amino acid sequence identical to the amino acid sequence of the VL of the second anti-binding site (HER2 antigen as elected). Figure 4 [0038] shows a schematic of a dual antigen-binding plus Fc domain antibody having “a common light chain that pairs with both HC.” However, this does not provide a description of an actual NKG2D- and HER2-binding protein. There is no disclosure of a particular construct with the same VL for each different antigen-binding site to enable the skilled artisan to readily envision multispecific binding proteins encompassed by the claim. In the specification, the HER2 multispecific protein has a HER2-binding region derived from trastuzumab ([0249]). There is no reasonable expectation that the VH of the HER2 antibody could pair with any VL but that of trastuzumab, nor that the VH of a disclosed NKG2D could pair with the trastuzumab VL. The prior art does not support the reasonable expectation of distinct antigen-biding sites formed of a single VL with different. For example, Kranz et al. (Proc. Natl. Acad. Sci., USA, 78(9):5807 -5811, 1981, cited in the IDS filed 5/9/22) showed that in mixing heavy and light chains from six monoclonal anti-fluorescyl antibodies, heterologous heavy and light chain mixtures did not form anti-fluorescyl active sites (p. 5809, col. 1, first part of second paragraph).  In another experiment (supra, p. 5809, col. 1, third paragraph), “Of the 30 possible heterologous H and L chain combinations, 13 did not reassociate within detectable limits…, 13 reassociated but with less affinity than the homologous association,.. and 4 associated with greater affinity than the homologous reassociation….” Later Portolano et al. (J. Immunol. 150:880-, 1993, cited in the IDS filed 5/9/22) looked at the ability to mix-and-match heavy and light chain sequences using Ig heavy and light chain gene libraries derived from and used to identify human autoantigen TPO- (thyroid peroxidase) binding antibodies. They found some ability of different VH and VL to form a TPO-binding site, “However, the frequency was still lower (Table 1) than would be the case if promiscuous binding to a variety of H or L chains was compatible with specific Ag [antigen] binding.” (p. 885, col. 1, first paragraph) “[O]ur findings raise the possibility that the L chain is critical in defining epitope specificity….” (p. 886, col, 2, last paragraph).  It is important to consider that Portlano et al. was examining only TPO-binding antibody combinations derived from TPO-binding heavy and light chains. The instant claim is drawn to two different antigen-binding regions with the same light chain sequence. There is no heavy or, more particularly, light chain variable domain sequence provided. One skilled in the art could not readily envision VH1+VL and VH2+VL pairs that would bind NKG2D and HER2.
Claims 39-42 are drawn to the protein of claim 2 wherein the first or second antigen-binding site, respectively, is a single-domain antibody, e.g., VHH fragment or VNAR fragment. The specification does not disclose any particular single-domain antibodies which binds NKG2D or HER2 (as elected). A couple are known in the prior art (e.g., US 20180327499 A1 and US 20160122432 A1), but these are not sufficient to describe the encompassed broad genus. The specification provides guidance or direction only for an antigen-binding construct comprising the full variable heavy and light chains, e.g., a scFv, Fab or full-length immunoglobulin molecule. Single domain structures may be very different, with binding relying on a single variable set of CDRs, usually derived by immunization of camels (Yan et al., J. Transl. Med. 12:343, 2014, cited in the IDS filed 5/9/22). Yan et al. used a large library of 1.65 x 109 CFU/mL based on CDRH3 domains and was able to isolate only 2 single antigen-binding single domain antibodies (p. 7/12, col. 2, second paragraph, and p. 9/12, col. 2, last paragraph).  Previously using an immune-based library they isolated only three antigen-binding antibodies. This supports the lack of expectation of a common structure of single domain antibody based on a CDRH3 sequence or full variable domain to allow the skilled the skilled artisan to readily envision a representative number of species of the genus of NKG2D- or HER2-binding single domain antibodies encompassed by the claims. The Written Description Guidelines for Examination of Patent Applications (MPEP § 2163) indicates, "The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical characteristics and/or other chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show applicant was in possession of the claimed genus." [See MPEP § 2163(II)(A)(3)(a)(ii)] The recitation of a ‘NKG2D-binding site’ or ‘HER2-binding site” does not convey a common structure. The specification does not disclose any relevant, identifying characteristics, such as structure or other physical and/or chemical properties, sufficient to show possession of the claimed genus. Nor has any structure-function correlation been disclosed to support a genus of NKG2D- or HER2-binding single domain antibodies other than those known in the prior art.
Claim 49 is drawn to wherein the NKG2D-binding site comprise a VH comprising an amino acid sequence at least 90% identical to SEQ ID NO:47 and a VL comprising an amino acid sequence at least 90% identical to SEQ ID NO:48 (as elected).  There specification does not disclose a representative number of sequences that meet both the functional and structural limitations to support the genus of the claim.  For example, NKG2D-binding antibody ADI-27749 (having the VH of SEQ ID NO:47) is only 51% identical to ADI-29404 and 80% identical to ADI-27744.  While the VL of ADI-29404 is 88.5% identical and ADI-2774 is 98% identical to the VL of instant SEQ ID NO:48, as discussed above, the prior art (e.g., Kranz et al. and Portolano et al.) supports the sequence specificity require for VH and VL pairing to make a functional antigen-binding site.  The only variants disclosed are those represented by SEQ ID NO:49 with the exception that HCDR3 has the sequence of SEQ ID NO:112 or 113 variants. It does not appear the inventors were in possession of the genus encompassed by claim 49.
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111 (Fed. Cir. 1991), clearly states that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description' inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116).
With the exception of the sequences referred to above, the skilled artisan cannot envision the detailed chemical structure of the encompassed multispecific antigen-binding protein, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it.  The protein itself is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016 (Fed. Cir. 1991).
Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. § 112 is severable from its enablement provision (see page 1115).



Claims 1, 2, 26, 31, 33-35, 37, 39-49 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of enhancing tumor cell death comprising exposing a tumor and natural killer cells to a protein or treating cancer in a subject in need thereof comprising administering to the subject a protein, wherein said protein comprise a first antigen-binding site that binds NKG2D and a second antigen-binding site that binds a tumor-associated antigen (TAA) expressed by said tumor cell or said cancer, respectively, does not reasonably provide enablement for wherein the tumor cell or cancer does not express said tumor-associated antigen.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
The claims are drawn to a method of enhancing tumor cell death comprising exposing a tumor and natural killer (NK) cells to a protein or treating cancer in a subject in need thereof comprising administering to the subject a protein, wherein said protein comprise a first antigen-binding site that binds NKG2D and a second antigen-binding site that binds a tumor-associated antigen (TAA) and has an Fc domain or binds CD16 (a TriNKET), in combination with a second therapeutic agent.  Figures 47A-C, 49A-B, 50A-B, 52A-B and 53C (e.g., [0265], [0271], [0304], [0329] and [0331]) show that for the TriNKET to effectively kill target cells, those cells must express the TAA. The specification shows two HER2-targeting TriNKETs were highly effective in killing HER2+ tumor cells, but not CD33+ HER2- tumor cells, and the opposite was true for a CD33-targeting TriNKET. This is consistent with the prior art in general, e.g., Cho et al. (Canc. Res. 70(24):10121-10130, 2010, cited in the IDS filed 3/3/21) which showed that “We have generated antibody fusion proteins directed against HER2, linked to sequences encoding an NKG2D-L, which can directly activate cytotoxic function in NK cells and also costimulate cytotoxic T cells. Our prototypic anti-HER2 IgG3-Rae-1β (aHER2-Rae-1β fusion protein) targets tumors bearing HER2, binds to NKG2D receptors on NK cells, enhances NK lytic activity and evokes both an innate and adaptive immune response against HER2+ tumors. This approach holds promise for potentially increasing both host immune response and antitumor antibody efficacy in HER2+ breast cancer patients.” (p. 10122, col. 1, second full paragraph)  Therefore, the skilled artisan would not have reasonably expected the invention could be practiced unless the tumor cell and cancer of the instant claims express the TAA to which the second antigen-binding site is targeted.



Claim 49 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the protein wherein for the NKG2D-binding site comprise a heavy chain variable region (VH) comprising SEQ ID NO:47 and/or comprising HCDR1 of SEQ ID NO:57, HCDR2 of SEQ ID NO:57 or 92, and HCDR3 of SEQ ID NO:112 or 113, and a light chain variable region (VL) comprising SEQ ID NO:48 and/or comprising LCDR1-3 of SEQ ID NO:60-62, respectively, does not reasonably provide enablement for the NKG2D-binding site which does not comprise both a VH and VL, each comprising their respective CDR1-3.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
NKG2D-binding antibody A49 versions comprise the CDRs set forth in the paragraph immediately above. The HCDR3, whether by Kabat numbering or other identified, has between amino acids GAP and GAAGWFDP, an amino acid that may be M, L, I, V, Q or F (see SEQ ID NO:112 or 113). Theae are considered conservative amino acid substitutions.  While the HCDR3 has been identified as being the dominant determinant of antibody specificity, it is not the only region in the antibody responsible for binding. The elected first NKG2D-binding site encompasses a VH with a sequence 90% identical to SEQ ID NO:47 and VL with a sequence 90% identical to SEQ ID NO:48.  
The VH of SEQ ID NO:47 is 122 amino acids and the CDRH3 therein is about 15 amino acids in length (average of SEQ ID NO:112 and 113, Table 1).  The VL of SEQ ID NO:48 is 107 amino acids.  This means the NKG2D-binding VH CDRs are about 42/122 (34%) and VL CDRs are 27/107 (25%) of the entire variable region (see examples in Table 1), with the rest being framework regions. Further, focusing only on the VH CDR3, with the VH CDR3 of SEQ ID NO:112 about 14 amino acids long, if a single amino acid is changed in the CDRH3 (aside the residue at position 6), that represents an approximately 7% change of that CDR and approximately 280 possible CDRH3 sequences (assuming substitution of any of the 20 natural amino acids).   Additionally, because the VH SEQ ID NO:47 is 122 amino acids, a sequence with 90% identity thereto may have 12 substituted, deleted and/or added amino acids, all of which may be in one or more CDRs and which number is close to the number of amino acids in HCDR3 or more than the number of amino acids in HCDR1, for example. 
For an antibody, it is expected that all of the heavy and light chain CDRs in their proper order and in the context of framework (FR) sequences which maintain their required conformation, are required in order to produce a protein having antigen-binding function and that proper association of heavy and light chain variable regions is required in order to form functional antigen binding sites. Even minor changes in the amino acid sequences of the heavy and light variable regions, particularly in the CDRs, may dramatically affect antigen-binding function as evidenced by Chen et al. (EMBO J. 14 (12): 2784-2794, 1995, cited in the IDS filed 5/9/22) teaching that the substitution of a single amino acid in VH CDR2 of an antibody can totally ablate antigen binding and that the same substitution in closely related antibodies can have opposite effects on binding (e.g., see entire document, including Figure I). The authors compared the effects of identical substitutions in related anti-phosphocholine antibodies DI6 and TI5, and as shown in Figure 3, some substitutions increased antigen binding in one antibody while ablating it in the other. While other amino acid changes in antibodies produced only small or insignificant changes in binding affinity, the complexity of antigen binding and affinity by antibodies is high.  Although, it is noted that Figure 1 of Chen et al. shows some antibody versions with conservative amino acid substitutions of V63 lost the ability to bind antigen, this may have been due to other nonconservative substitutions in those particular versions (see also Figs. 3 and 7). Even though there are some publications which acknowledge that VH CDR3 (CDRH3) is important, the conformations of other CDRs as well as framework residues (FRs) influence binding. There is no information in the specification about which amino acids of the CDRs and/or FRs are necessary and/or sufficient for specific NKG2D binding. Lamminmaki et al. (J. Biol. Chem. 276:36687, 2001, cited in the IDS filed 5/9/22) showed with the crystallographic structure of an anti-estradiol antibody complex that although CDRH3 played a predominant role in antibody binding, all CDRs in the light chain made direct contact with the antigen (p. 36693, col. 2, first two paragraphs). MacCallum et al. (J. Mol. Biol 262:732, 1996, cited in the IDS filed 5/9/22) analyzed a variety of antibodies for their interaction with their antigen and found that although CDR3 of the VH dominated the interaction, a number of residues outside the CDRs make antigen contact and residues in the CDR which do not contact antigen are important for backbone conformations (e.g., p. 733, section beginning at the end of col. 1, and p. 735, paragraph bridging cols. 1-2). There is no reasonable expectation that an antibody comprising a significantly substituted or deleted CDRH3 or other CDR significantly changed, including VL CDRs, would bind NKG2D or bind with sufficient affinity to be used in a method of cancer treatment, nor does the specification provide guidance or direction about which substitutions, additions or deletions throughout the variable region could be made with a reasonable expectation of successfully maintaining the necessary antibody specificity and function to be used. For example, US Patent 9,975,956 B2 teaches SEQ ID NO:186, which is a VH sequence for a DR4- or DR5-binding antibody, but is 92% identical to the VH sequence of NKG2D-binding protein of SEQ ID NO:47 (see Sequence Comparison at the end of the Office action). 
 Therefore, for the reasons discussed above, including the breadth of the claims as they relate to modifications which may be in the CDRs, the VH and VL being only 90% identical to SEQ ID NO:47 and 48, respectively, the support by the prior art of the complexity and unpredictability of antigen binding as it relates to the CDR regions as well as of mixing different VH and VL regions, the lack of working examples of any modified CDRs with the exception of the HCDR3 encompassed by SEQ IDNO:113 or 112 that can function within the context of the claimed NKG2D-binding site, and the lack of guidance for or direction about which other modifications and/or substitutions would reasonably be expected to produce a functional antigen-binding site, it would require undue experimentation to make and use the invention commensurate in scope with the claims.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 26, 31, 33-35, 37 and 39-49 is/are rejected under 35 U.S.C. 103 as being obvious over US 20210130496 A1 (‘496, priority date: Feb. 27, 2017) in view of Cho et al. (Canc. Res. 70(24):10121-10130, 2010, cited in the IDS filed 3/3/21) and Muntasell et al. (Front. Immunol. 8:1544, doi: 10.3389/fimmu.2017.01544, Nov. 2017) and (ClinicalTrial.Gov Identifier: NCT02129556 v7, Retrieved online: <URL: https://clinicaltrials.gov/ct2/history/NCT02129556?V_7=View#StudyPageTop> [retrieved on 07/08/2022], 12 Dec. 2017) and Merck (Company Statement, Retrieved online: <URL: https://www.merck.com/news/merck-announces-generic-name-for-mk-3475-mercks-investigational-anti-pd-1-antibody-pembrolizumab/> [retrieved on 07/08/2022], 30 May 2014) and further in view of US 20160122432 A1 (cited in the IDS filed 3/3/21). 
The applied reference, US 20210130496 A1, has a common applicant and inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
US 20210130496 teaches a multispecific binding protein that binds NKG2D, a tumor-associated antigen (TAA), especially CEA, and CD16, either through an Fc domain or a third antigen-binding domain, as well as methods of treating cancer therewith. Figure 1 illustrates a heterodimeric multispecific protein for which the NKG2D- and TAA-binding sites share a common light chain [0035]. Figs. 3-5 show the NKG2D-binding domain binds human, cynomolgus and mouse NKG2D.  Claim 4 is drawn to wherein the VH and VL of the first antigen-binding site, i.e., NKG2D-binding, are on the same multispecific protein. The NKG2D-binding site is described in claim 15 as comprising a sequence at least 90% identical to the VH of SEQ ID NO:140 and VL of SEQ ID NO:141 (identical to instant SEQ ID NO:47 and 48, respectively).  Claims 19 and 20 and 46 and 47 are drawn to wherein the NKG2D- and HER2-binding domain, respectively, are, independently, a single-domain antibody, e.g., a VHH or VNAR, while claims 3 and 5 are drawn to the binding regions comprising a VH and VL. Claim 48 specifies that the Fc domain comprises a hinge and CH2 domain, and claim 50 further limits the Fc domain as comprising an amino acid sequence at least 90% identical to amino acids 234-332 of a human IgG1 antibody. Claim 54 is drawn to a method of enhancing tumor cell death comprising exposing a tumor cell and a natural killer (NK) cell to an effective amount of the multispecific protein. Similarly, claim 55 is drawn to a method of treating cancer in a patient in need therefore by administering to the patient a therapeutically effective amount of the multispecific protein. A combination therapy is also taught in which the multispecific NKG2D-binding protein is combined with an immune checkpoint inhibitor, such as one that inhibits PD1 ([0154].  US 20210130496 does not teach wherein the second antigen is HER2 or a particular PD-1 inhibitor. 
Cho et al teaches that HER2 is overexpressed in 30% of breast cancers, and anti-HER2 antibody, trastuzumab, is in clinical use for treatment. However, “most breast cancers express low to moderate levels of HER2 (9) and are resistant to trastuzumab.” (p. 10121, paragraph bridging cols. 1-2)  NKG2D ligands activate the NKG2D receptor expressed on cells of both the adaptive and innate immune system, particularly on most NK cells, activated CD8+ T cells and macrophages. Overexpression of NKG2D ligands (NGK2D-Ls) on tumor cells causes NK cell activation and/or a potent costimulatory signal to CD8+ T cells, leading to an antitumor response in mouse tumor models. (p. 20121m col. 2, middle paragraph). “We have generated antibody fusion proteins directed against HER2, linked to sequences encoding an NKG2D-L, which can directly activate cytotoxic function in NK cells and also costimulate cytotoxic T cells. Our prototypic anti-HER2 IgG3-Rae-1β (aHER2-Rae-1β fusion protein targets tumors bearing HER2, binds to NKG2D receptors on NK cells, enhances NK lytic activity and evokes both an innate and adaptive immune response against HER2+ tumors. This approach holds promise for potentially increasing both host immune response and antitumor antibody efficacy in HER2+ breast cancer patients.” (p. 10122, col. 1, second full paragraph)  The anti-HER2 IgG3 antibody had an intact Fc domain (Abstract, second sentence), and was able to bind Fcγ receptor on cells (p. 10124 col. 2, first paragraph). It is reported that others have shown efficacy of NKG2D-L fusions targeting other antigens (p. 10129, paragraph bridging cols. 1-2). It is surmised that “NKG2D-L targeting to HER2 antigen may further augment responses, and could conceivably allow treatment of tumors expressing lower amounts (e.g., 1–2+) of HER2 target, or possibly of trastuzumab resistant tumors thereby broadening the spectrum of tumors susceptible to antibody-fusion treatment relative to trastuzumab... Development of humanized NKG2D-L fusions should allow further testing of this approach in man.” 
Muntasell et al. teaches that direct and indirect evidence shows a significant contribution of NK cells to the clinical success of anti-HER2 mAb therapy in breast cancer treatment (p. 3, col. 2, last paragraph), and (p. 8, col. 2, third full paragraph) “Remarkably, combination of HER2-specific mAbs with blocking antibodies targeting the PD-1/PD-L1 showed greater efficacy in preclinical models (58, 62). These observations support the suitability of combining anti-Her2 mAbs with immunotherapy targeting the PD1/PD-L1 axis.”
NCT02129556 is an international phase Ib/II clinical trial treating HER2-positive breast cancer with trastuzumab in combination with anti-PD-1 antibody MK-3475. It is discussed (Brief Summary) that PD-1 is a major controller by which tumor cells can overcome T-cell immune surveillance to facilitate tumor immune evasion. Anti-PD-1 antibody MK-3475 is a potent and highly-selective humanized monoclonal antibody that blockds the interaction between PD-1 and its ligand, PD-L1. The clinical trail is conducted on the basis of the idea that the clinical outcomes of HER2-positive, trastuzumab-resistant cancer can be reversed by addition of a PD-1 monoclonal antibody.
Merck discloses that anti-PD-1 antibody MK-3475 has been assigned the generic name pembrolizumab (first paragraph).  The antibody has been evaluated with more than 30 types of cancers as a monotherapy and in combination, with dozens of clinical trails anticipated (third paragraph).  It was granted FDA’s Breakthrough Therapy designation for advanced melanoma (fourth paragraph).
US 20160122432 teaches anti-HER2 single domain antibodies (sdAb) and bispecific HER2xCD16-binding antibodies comprising an anti-HER2 sdAb and anti-CD16 sdAb ([0064] and [0086]). It caused antibody-dependent cellular cytotoxicity (ADCC) of Herceptin-insensitive breast cancer cells in vitro. It inhibited HER2-positive tumor growth in xenografted mice ([0099]).
It would have been obvious before the effective filing date of the instant application to have a trispecific binding protein as disclosed by US 20210130496 which bound both NKG2D and CD16, as well as the HER2 tumor-associated antigen substituted for the CEA TAA (see ‘496 claim 1). This would have been obvious because Cho et al. showed the effectiveness of a fusion protein that bound NKG2D through a NKG2D ligand-HER2-binding Fc-containing antibody fusion.  One skilled in the art would have reasonably expected that because the multispecific protein of ‘496 was claimed as enhancing tumor cell death and treating cancer and the fusion of Cho et al. enhanced NK lytic activity and evoked both an innate and adaptive immune response against HER2+ tumors, the HER2-binding region would function similarly in the protein of ‘496.  Further, it would have been obvious to use the NKG2D-, HER-2 and CD16-binding multispecific protein in combination with an anti-PD-1 antibody because Muntasell et al. taught that NK cells have been shown to be involved in anti-HER2 breast cancer therapy, and the combination of HER2-specific antibodies with PD-1/PD-L1 blocking antibodies were more effective than monotherapy as tested in preclinical models. Further, clinical trial NCT02129556 is being conducted on the basis of the expectation of superior results when anti-HER2 antibody trastuzumab is combined with anti-PD1 antibody prembrolizumab.  

This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.


Claims 1, 2, 26, 31, 33-35, 37 and 39-47 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20170368169 A1 (cited in the IDS filed 1/29/20) in view of Cho et al. (Canc. Res. 70(24):10121-10130, 2010, cited in the IDS filed 3/3/21), Muntasell et al. (Front. Immunol. 8:1544, doi: 10.3389/fimmu.2017.01544, Nov. 2017), (ClinicalTrial.Gov Identifier: NCT02129556 v7, Retrieved online: <URL: https://clinicaltrials.gov/ct2/history/NCT02129556?V_7=View#StudyPageTop> [retrieved on 07/08/2022], 12 Dec. 2017), Merck (Company Statement, Retrieved online: <URL: https://www.merck.com/news/merck-announces-generic-name-for-mk-3475-mercks-investigational-anti-pd-1-antibody-pembrolizumab/> [retrieved on 07/08/2022], 30 May 2014) and further in view of US 20160122432 A1 (cited in the IDS filed 3/3/21) and US 20180327499 A1. 
	US 20170368169 teaches multispecific antibodies that engage immune cells and tumor cells, wherein the immune cell is a NK cell, including wherein the antibody comprises an antigen binding domain that binds to NKG2D or CD16, termed “NK cell engagers” ([0102]). It is stated that NKG2D is a receptor on NK cells that leads to cytotoxicity, as is CD16 ([0669]). Embodiments include wherein the multispecific protein comprises more than one NK cell engager selected from a group including an antigen binding domain or ligand that binds NKG2D and CD16 ([0671]).  Further, it is taught that the multispecific antibody binds a cancer/tumor antigen which may be HER2 (claim 38 and middle of [0099]). Cancers that can be targeted include breast cancer ([0098] and [0645]). It is taught that NKG2D is a receptor that acts both in a stimulatory and costimulatory manner in innate immune responses on activated NK cells, leading to cytotoxic activity ([0669]). Multispecific antibodies in a number of configurations are taught, including wherein the first (NKG2D) or second (HER2) binding site heavy chain variable domain (VH) and light chain variable domain (VL) are present on the same polypeptide (e.g., Figs. 4A-4C, 15D or 20) and wherein the VL is common for both the first (NKG2D) and second binding site (e.g., Fig. 15B). Other multispecific antibodies are taught in which either or both of the immune cell engager and tumor targeting antibody are single domain antibodies ([0143]-[0144]). Alternatively, the tumor targeting antibody or immune cell engager antibody portion may comprise an IgG1 heavy chain constant region or a fragment thereof ([00145]). Examples of single domain antibodies include camelid antibodies (VHH; [0423], [0434] and [1026]). US 20170368169 does not teach more specifically using a HER-binding antigen as part of a protein comprising a NKG2D-binding site or a combination with an anti-PD-1 antibody.
Cho et al teaches that HER2 is overexpressed in 30% of breast cancers, and anti-HER2 antibody, trastuzumab, is in clinical use for treatment. However, “most breast cancers express low to moderate levels of HER2 (9) and are resistant to trastuzumab.” (p. 10121, paragraph bridging cols. 1-2)  NKG2D ligands activate the NKG2D receptor expressed on cells of both the adaptive and innate immune system, particularly on most NK cells, activated CD8+ T cells and macrophages. Overexpression of NKG2D ligands (NGK2D-Ls) on tumor cells causes NK cell activation and/or a potent costimulatory signal to CD8+ T cells, leading to an antitumor response in mouse tumor models. (p. 20121m col. 2, middle paragraph). “We have generated antibody fusion proteins directed against HER2, linked to sequences encoding an NKG2D-L, which can directly activate cytotoxic function in NK cells and also costimulate cytotoxic T cells. Our prototypic anti-HER2 IgG3-Rae-1β (aHER2-Rae-1β fusion protein targets tumors bearing HER2, binds to NKG2D receptors on NK cells, enhances NK lytic activity and evokes both an innate and adaptive immune response against HER2+ tumors. This approach holds promise for potentially increasing both host immune response and antitumor antibody efficacy in HER2+ breast cancer patients.” (p. 10122, col. 1, second full paragraph)  The anti-HER2 IgG3 antibody had an intact Fc domain (Abstract, second sentence), and was able to bind Fcγ receptor on cells (p. 10124 col. 2, first paragraph). It is reported that others have shown efficacy of NKG2D-L fusions targeting other antigens (p. 10129, paragraph bridging cols. 1-2). It is surmised that “NKG2D-L targeting to HER2 antigen may further augment responses, and could conceivably allow treatment of tumors expressing lower amounts (e.g., 1–2+) of HER2 target, or possibly of trastuzumab resistant tumors thereby broadening the spectrum of tumors susceptible to antibody-fusion treatment relative to trastuzumab... Development of humanized NKG2D-L fusions should allow further testing of this approach in man.” 
Muntasell et al. teaches that direct and indirect evidence shows a significant contribution of NK cells to the clinical success of anti-HER2 mAb therapy in breast cancer treatment (p. 3, col. 2, last paragraph), and (p. 8, col. 2, third full paragraph) “Remarkably, combination of HER2-specific mAbs with blocking antibodies targeting the PD-1/PD-L1 showed greater efficacy in preclinical models (58, 62). These observations support the suitability of combining anti-Her2 mAbs with immunotherapy targeting the PD1/PD-L1 axis.”
NCT02129556 is an international phase Ib/II clinical trial treating HER2-positive breast cancer with trastuzumab in combination with anti-PD-1 antibody MK-3475 is currently being investigated. It is discussed (Brief Summary) that PD-1 is a major controller by which tumor cells can overcome T-cell immune surveillance to facilitate tumor immune evasion. Anti-PD-1 antibody MK-3475 is a potent and highly-selective humanized monoclonal antibody that blockds the interaction between PD-1 and its ligand, PD-L1. The clinical trail is conducted on the basis of the idea that the clinical outcomes of HER2-positive, trastuzumab-resistant cancer can be reversed by addition of a PD-1 monoclonal antibody.
Merck discloses that anti-PD-1 antibody MK-3475 has been assigned the generic name pembrolizumab (first paragraph).  The antibody has been evaluated with more than 30 types of cancers as a monotherapy and in combination, with dozens of clinical trials anticipated (third paragraph).  It was granted FDA’s Breakthrough Therapy designation for advanced melanoma (fourth paragraph).
US 20160122432 teaches anti-HER2 single domain antibodies (sdAb) and bispecific HER2xCD16-binding antibodies comprising an anti-HER2 sdAb and anti-CD16 sdAb ([0064] and [0086]). It caused antibody-dependent cellular cytotoxicity (ADCC) of Herceptin-insensitive breast cancer cells in vitro. It inhibited HER2-positive tumor growth in xenografted mice ([0099]).
US 20180327499 teaches ([0027]) anti-NKG2D single domain antibodies, including in a bispecific polypeptide in which the sdAb binds NKG2D and a second binding site binds a second antigen that is HER2, a known cancer antigen ([0028] and [0032]).  A trispecific polypeptide is also taught with three antigen-binding sites ([0027]). Working examples of bispecific polypeptides comprising a sdAb NKG2D-binding site and anti-HER2 binding site (ET1F8 or ET2F9) or HER2- and CD16-binding sites are taught ([0109] and Fig. 3A). A single domain anti-CD16 antibody is also taught [0126]).  The invention is also drawn to treating tumors (e.g., [0064] and Figs. 3-4)
It would have been obvious before the effective filing date of the instant application to have a trispecific binding protein as disclosed by US 20170368169 which bound both NKG2D and CD16, as well as the HER2 tumor-associated antigen because Cho et al. and US 20180327499 teach binding both NKG2D and HER2 as well as HER2 and CD16 to treat tumors, as well as US 20160122532 teaching a bispecific HER2xCD16-binding antibody for treatment of tumors. This would have been obvious because Cho et al. showed the effectiveness of an fusion protein that bound NKG2D through a NKG2D ligand-HER2-binding Fc-containing antibody fusion.  One skilled in the art would have reasonably expected that because the multispecific protein of ‘496 was claimed as enhancing tumor cell death and treating cancer and the fusion of Cho et al. enhanced NK lytic activity and evoked both an innate and adaptive immune response against HER2+ tumors, the HER2-binding region would function similarly in the protein of US 20170368169.  The prior art teaches that single domain antibodies may be used in at least bispecific constructs and it would have been reasonably expected that sdAb could have been used in place of the antigen-binding sites of US 20170368169.  Alternatively, it would have been obvious for those antigen-binding regions to comprise both a VH and VL that they were on the same or separate polypeptide. Further, it would have been obvious to use the NKG2D-, HER-2 and CD16-binding multispecific protein in combination with an anti-PD-1 antibody because Muntasell et al. taught that NK cells have been shown to be involved in anti-HER2 breast cancer therapy, and the combination of HER2-specific antibodies with PD-1/PD-L1 blocking antibodies were more effective than monotherapy as tested in preclinical models. Further, clinical trail NCT02129556 is being conducted on the basis of the expectation of superior results when anti-HER2 antibody trastuzumab is combined with anti-PD1 antibody prembrolizumab.  It would have been obvious wherein the NKG2D antigen-binding portion also bound non-human primate NKG2D, such as monkey (US 20170368169 [00445]) for preclinical testing. It would have been obvious wherein the CD16-binding site of the NKG2DxHER2xCD16 trispecific protein was an IgG1 Fc domain comprising a hinge and CH2 domain as disclosed for multispecific antibodies of US 20170368169, which taught the advantage of an Fc domain was extending antibody half-life so that less frequent administration was required. 

Sequence Comparison
Compared of instant SEQ ID NO:47 (NKG2D A49 (ADI-27749) VH = Qy) to
Patent No. 9,975,956 B2 SEQ ID NO:186 (SBP binding DR4 or DR5 = Db)
  Query Match             92.3%;  Score 588;  DB 11;  Length 122;
  Best Local Similarity   94.3%;  
Matches  115;  Conservative    0;  Mismatches    7;  Indels    0;  Gaps    0;

Qy        1 EVQLVESGGGLVKPGGSLRLSCAASGFTFSSYSMNWVRQAPGKGLEWVSSISSSSSYIYY 60
            ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        1 EVQLVESGGGLVKPGGSLRLSCAASGFTFSSYSMNWVRQAPGKGLEWVSSISSSSSYIYY 60

Qy       61 ADSVKGRFTISRDNAKNSLYLQMNSLRAEDTAVYYCARGAPMGAAAGWFDPWGQGTLVTV 120
            |||||||||||||||||||||||||||||||||||||||      ||||| |||||||||
Db       61 ADSVKGRFTISRDNAKNSLYLQMNSLRAEDTAVYYCARGPRPSYYAGWFDYWGQGTLVTV 120

Qy       121 SS 122
             ||
Db       121 SS 122


Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	US 20090226466 A1 (cited in the IDS filed 3/3/21) teaches a conjugate comprising a HER2 antibody fused to NKG2D ligand MicB.  The conjugate was effective in vitro and in vivo to kill cancer cells (e.g., Examples 3 and 4, claims 1, 17 and 12). This reference is cumulative with Cho et al., relied upon above.
	Stagg et al. (Proc. Natl. Acad. Sci. USA, 108(17):7142-7147, 26 Apr. 2011) taught that an anti-PD-1 blocking antibody combined with an anti-HER2 (ErbB2) antibody is more effective than either antibody alone in the reduction of tumor size in syngenic mice transplanted with mammary carcinoma cells from transgenic mice that spontaneously develop these cancerous cells (p. 7143,col. 1). “Our study supports recent work describing that anti–ErbB-2 mAb treatment can induce adaptive antitumor immune responses in murine models and in human patients….The combinatorial antitumor effects of anti–ErbB-2 and anti-PD1 or anti-CD137 are important proof-of-principle experiments that the antitumor T-cell immunity provoked by anti–ErbB-2 can be capitalized upon, providing a new paradigm of potential combination treatment for women receiving trastuzumab therapy.” (p. 7145, col. 2, third paragraph). This reference is cumulative with Muntesall et al. (supra) and ClinicalTrial.Gov NCT02129556 v7 (supra) to show that an anti-PD-1 antibody enhanced the in vivo efficacy of an anti-HER2 antibody.
	WO 01/71005 (cited in the IDS filed 3/3/21) teaches a bispecific NGK2D-binding bispecific single chain antibody (claim 15), wherein the second binding site binds a tumor antigen (claims 1, 6 and 7). The bispecific antibody is used in a method of treating cancer (claim 40).
	Felices et al. (Natural Killer Cells: Methods and Protocols, Methods in Molecular Biology 1441 -333-346, 2016, cited in the IDS filed 5/21/21) explains the mechanism of making and advantages of using bi- and trispecific killer engagers (BiKEs and TriKEs).  Multispecific antibodies have been used for over two decades to target CD16 on NK cells and TAAs, including the TAA HER2, which is expressed on breast cancer and other HER2-expressiog tumors (p. 446, second paragraph). The format of the BiKEs and TriKEs are single chain structures where the VH and VL are linked by a flexible linker (Fig. 1). “NK cell-mediated ADCC by therapeutic antibodies depends on ligation of CD16, on the NK cells, with the Fc portion of the antibody [088]. BiKEs and TriKEs, as well as other formats of the bi-and tri-specific antibodies, mediate redirected lysis of the target and NK cell function through direct binding and crosslinking of the CD16 receptor… ¶ A different approach to circumvent the CD16 problem is to target other receptors on the NK cells with the BiKEs and TriKEs… particularly NKG2D and 2B4, has been shown to induce activation similar to that provided by CD16 alone [21]. There is also the potential for TriKEs engaging CD16, a tumor antigen, and another NK cell activation or co-stimulatory receptor.” (p. 341)  This references shows the advantage of using a CD16-, NKG2D- and HER2-binding construct, which may be in the form of a TriKE.  It is cumulative with the references above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Claire Kaufman, whose telephone number is (571) 272-0873.  Dr. Kaufman can generally be reached Monday through Friday 7am-3:30pm, Eastern Time.	
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached at (571) 272-0857.
	Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-1600.
Official papers filed by fax should be directed to (571) 273-8300. NOTE: If applicant does submit a paper by fax, the original signed copy should be retained by the applicant or applicant's representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED so as to avoid the processing of duplicate papers in the Office.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Claire Kaufman
/CLAIRE KAUFMAN/Primary Examiner, Art Unit 1646                                                                                                                                                                                                        July 11, 2022